Case 2:15-cr-20106-GCS-MKM ECF No. 794 filed 10/15/20    PageID.3591   Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                   Plaintiff,
                                            Case No. 15-20106-7
       vs.
                                            HON. GEORGE CARAM STEEH
 ARTHUR BERRY, JR. (D-7),

               Defendant.
 ___________________________/

                ORDER DENYING DEFENDANT’S MOTION
                 FOR RELEASE ON BOND [ECF No. 785]

       This matter is before the Court on defendant Arthur Berry, Jr.’s

 motion for bond due to changed circumstances (ECF No. 785). Berry

 previously filed a motion for bond in July 2019, claiming that his close

 family ties to the area warranted his release for his purported non-violent

 criminal activity (ECF No. 739). Judge Battani, who was presiding over the

 case at that time, rejected Berry’s motion from the bench following oral

 argument (ECF No. 744). Berry now argues that he should be released to

 prepare his defense and proposes that his father is a willing and

 appropriate third-party custodian. The Court is familiar with the issues and

 determines that a hearing is not required to address this current motion.

 For the reasons set forth below, defendant’s motion is DENIED.


                                      -1-
Case 2:15-cr-20106-GCS-MKM ECF No. 794 filed 10/15/20      PageID.3592    Page 2 of 6



          The government indicted more than twenty defendants involved in a

 multi-state rash of smash-and-grab robberies. The initial complaint was

 filed on February 18, 2015 and an indictment was handed down on

 February 26, 2015. Berry was added to the case on May 7, 2015 via a

 First Superseding Indictment, which alleges that he participated in six

 robberies. Since that time, every defendant aside from Berry pleaded

 guilty to participating in one or more robberies.

          In his pending motion for release, Berry contends there is no

 evidence that he took any violent action in this case and that he is does not

 pose a danger to the community. To allay any concerns of flight, Berry

 proposes that he be placed on home confinement with a tether, under the

 supervision of his father. Berry argues that his release is important so that

 he can have full access to counsel and his discovery in preparation for his

 trial.

          Berry remained a fugitive for nearly four years until he was

 apprehended in Arizona in March 2019. The Pretrial Services Report

 indicates that he has used 22 aliases. He lied to police officers in July

 2015 by giving them a fake name and incorrect date of birth and he

 refused to provide his name or identification when he was ultimately

 apprehended. Berry’s father, who he proposes to be a third-party


                                         -2-
Case 2:15-cr-20106-GCS-MKM ECF No. 794 filed 10/15/20    PageID.3593   Page 3 of 6



 custodian if he is released on bond, previously told law enforcement that

 Berry was evading arrest.

 1.    Nature and circumstances of the offense—18 U.S.C. § 3142(g)(1)

       The Rule 11 Plea Agreements entered into by Berry’s co-defendants

 document Berry’s leadership role in the charged criminal enterprise. For

 example, the Rule 11 Agreement executed by Cedarrius Frost

 acknowledged that both Frost and Berry were leaders, with Berry and co-

 defendant Ernie Evans acting as Frost’s “road bosses” (ECF No. 409;

 PageID.1512). Evans’s Rule 11 explained that, as road bosses, he and

 Berry would: (a) tell the crew where they would be driving; (b) drive with the

 crew to the robbery location and select the robbery target; (c) send co-

 defendants into the store to conduct surveillance; (d) receive the stolen

 diamonds and Rolex watches after the store was robbed; and (e)

 participate in the sale of the diamonds after the crew returned to Michigan

 (ECF No. 268; PageID.725-727, 729-733). Frost and co-defendant

 Breonna Collins also admitted that, after the Portage Michigan robbery, the

 trio (including Berry) sold the stolen diamonds to co-defendant Vincent

 Tueni in the back of Tueni’s convenience store (ECF No.612;

 PageID.2486; ECF No. 409; PageID.1516).

       Members of the crew stole cars, entered occupied jewelry stores,


                                      -3-
Case 2:15-cr-20106-GCS-MKM ECF No. 794 filed 10/15/20    PageID.3594     Page 4 of 6



 smashed glass cases with sledgehammers, and escaped with their loot in

 the stolen cars. The safety of the public was clearly put at risk by the

 crew’s operations, which were overseen by Berry.

 2.    Weight of the evidence against defendant—18 U.S.C. § 3142(g)(2)

       In the Sixth Circuit, the weight of the evidence goes to the weight of

 the evidence of risk of flight and dangerousness, not the weight of the

 evidence of the defendant’s guilt. See United States v. Stone, 608 F.3d

 939, 948 (6th Cir. 2010). The weight of the evidence of Berry’s flight risk

 and his danger to the community is strong, as detailed throughout this

 order.

 3.    Defendant’s history and characteristics and danger to any person or
       community—18 U.S.C. § 3142(g)(3) and (4)

       Berry has a long history of fleeing from and evading law

 enforcement, as well as a history of failing to appear. In the present case,

 Berry was a fugitive for nearly four years. When interviewed by the FBI,

 Berry’s father and sister said that they did not speak to him regularly and

 did not have his current cellphone number. Law enforcement also

 determined that since he fled in 2015, Berry did not have any utilities,

 vehicles, bank accounts or anything else registered in his name. FBI

 agents ultimately captured Berry by engaging in a ruse and, because he

 refused to give his name, they were only able to identify Berry via a

                                      -4-
Case 2:15-cr-20106-GCS-MKM ECF No. 794 filed 10/15/20    PageID.3595    Page 5 of 6



 portable fingerprint scanner.

       The government lays out Berry’s prior history of flight, which includes

 fleeing from police in 2011 (ECF No. 788-8). At that time, officers pursued

 Berry, who fled in his vehicle because he believed he was going to be

 arrested for a series of jewelry store robberies (ECF No. 788-9). Berry

 failed to stop at a stop sign and crashed into another car, injuring the

 driver. The Pretrial Services Report also lists two active warrants, one in

 Ohio and one in Michigan, for failure to appear for criminal proceedings.

       The evidence presented by the government overwhelmingly

 establishes Berry’s flight risk and danger to the community. The Court is

 not persuaded by defendant’s arguments in favor of release. Although his

 father is a seemingly upstanding member of the community, it has not

 been established that he would be an appropriate or effective third-party

 custodian. As for Berry’s argument that release is essential in order to

 prepare his defense, nothing about the charges in this case or the amount

 of discovery involved distinguishes this case from that of other defendants

 who must prepare for trial while in pretrial detention. The fact that there

 may potentially be an increase in cases of COVID-19 at the jail where

 Berry is housed does not change the Court’s analysis. Accordingly,




                                       -5-
Case 2:15-cr-20106-GCS-MKM ECF No. 794 filed 10/15/20               PageID.3596   Page 6 of 6



       IT IS HEREBY ORDERED that defendant’s motion to be released on

 bond is DENIED.

 Dated: October 15, 2020

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE




                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                    October 15, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                            -6-
